Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 31-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following claims are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 9,425,654. Although the claims at issue are not identical, they are not patentably distinct from each other:
US Patent 9,425,654
US Application 16/658499
Claim(s):
Claim(s):
1, 5, 13
21, 22, 23, 26
4, 7, 8, 14, 15
24, 25


It is clear that all the elements of the application claims are to be found in patent claim (as the application claims  fully encompasses patent claims).  The difference between the application 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 22, 24, 26, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimsdale et al. US 2005/0279914 in view of Rhodes et al. US 2012/0007442.

Dimsdale teaches:
21, 22, 24, 25, 26. An apparatus comprising: 
a first electrical coupling comprising a first coil (ie. 408, FIG4); 
a second electrical coupling comprising a second coil (406, FIG4), wherein the second electrical coupling is configured to rotate relative to the first electrical coupling, and wherein the second electrical coupling is positioned relative to the first electrical coupling such that the second coil is spaced apart from the first coil (see FIG4); and 

	
Dimsdale teaches a communication conductor via optics (see FIG6-7) however fails to teach said apparatus comprising first and second ring shaped conductors concentrically disposed around said first and second coils and wherein the first conductor and the second conductor form a communication link configured to transmit communications from the device.  
Rhodes teaches  apparatus comprising first and second ring shaped conductors concentrically disposed around said first and second coils and wherein the first conductor and the second conductor form a communication link configured to transmit communications from the device (See FIG4 and para. 94).
It would have been obvious to one of ordinary skill in the art to provide said first and second conductor means as taught by Rhodes in place of the optical communication means of Dimsdale to use a known alterative means of communication to realize said commutation means. 

Dimsdale further teaches:
27. The apparatus of claim 21, wherein the second electrical coupling is positioned relative to the first electrical coupling such that the second coil is adjacent to the first coil but at a distance from the first coil (see space allowing rotation, FIG4 at 412).  

Dimsdale teaches a space but fails to teach said specific distance:
28. The apparatus of claim 21, wherein the distance is between 100 pm and 250 pm.  
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 21, 26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimsdale et al. US 2005/0279914 in view of Gao et al. US 7,667,769.

Dimsdale teaches:
21, 29. An apparatus comprising: 
a first electrical coupling comprising a first coil (ie. 408, FIG4); 
a second electrical coupling comprising a second coil (406, FIG4), wherein the second electrical coupling is configured to rotate relative to the first electrical coupling, and wherein the second electrical coupling is positioned relative to the first electrical coupling such that the second coil is spaced apart from the first coil (see FIG4); and 
a device (ie. power electronics 424, FIG4, para. 27 of a LIDAR system para. 3-4) electrically coupled to the second electrical coupling, wherein the first coil and the second coil form a transformer configured to provide power to the device (para. 27).
	
Dimsdale teaches a communication conductor via optics (see FIG6-7) however fails to teach said apparatus comprising first and second ring shaped conductors (read on by first and second capacitor plates of data transmitting rotating capacitor connection, FIG3) and wherein the first and second coils and wherein the first conductor and the second conductor form a 

Gao teaches first and second ring shaped conductors (read on by first and second capacitor plates of data transmitting rotating capacitor connection, FIG3) and wherein the first conductor and the second conductor form a communication link configured to transmit communications from the device wherein the first coil and the first conductor are disposed in different planes  , and wherein the second coil and the second conductor are disposed in different planes (noting at least part of said capacitor conductor/plates being disposed on a different plane than said coils 70, 82, FIG3).
It would have been obvious to one of ordinary skill in the art to provide said first and second conductor means as taught by Gao in place of the optical communication means of Dimsdale to use a known alterative means of communication to realize said commutation means. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimsdale et al. US 2005/0279914 in view of Rhodes et al. US 2012/0007442 and Yu et al. US 2015/0006005.

Dimsdale teaches the first electrical coupling being stationary (ie configured to be mounted on a surface such as a vehicle) and said system being a LIDAR (para. 3-4) however fails to explicitly teach:
23. The apparatus of claim 21, wherein the first electrical coupling is configured to be mounted on a vehicle.  

	It would have been obvious to one of ordinary skill in the art to provide said vehicle mounting configuration (ie and said vehicle) as taught by Yu into the system of Dimsdale with a motivation to provide a desirable and known application (ie a vehicle) for use of said system of Dimsdale. 

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836